Citation Nr: 0711154	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty in January 1962, 
and from July 1962 to January 1967.  

In a statement received at the Department of Veterans Affairs 
Regional Office (RO) in Waco, Texas, in June 2002, the 
veteran, through his representative, requested "an increased 
evaluation for his . . . service-connected PTSD, due to an 
increase in severity."  At that time, however, service 
connection was not in effect for PTSD.  Rather, service 
connection had been awarded (and remains in effect) for 
residuals of a head injury, to include organic brain syndrome 
with anxiety and memory loss.  This particular service-
connected disability has been evaluated as 50 percent 
disabling since April 1991.  

In December 2002, the RO issued a decision denying service 
connection for PTSD.  Following receipt of notification of 
that determination, the veteran perfected a timely appeal of 
the denial of that service connection claim.  Consequently, 
the only issue in appellate status before the Board of 
Veterans' Appeals (Board) at this time is the claim for 
service connection for PTSD.  

For the reasons set forth in the following decision, the 
current appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

Moreover, the Board construes the veteran's June 2002 
statement as also constituting a claim for an increased 
rating (greater than 50%) for the service-connected residuals 
of a head injury, to include organic brain syndrome with 
anxiety and memory loss.  This issue has not been adjudicated 
by the RO and is, therefore, referred to that office for 
appropriate action.  


REMAND

Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  A "clear" 
diagnosis of PTSD is no longer required.  Rather, a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f) (2006).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV, as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court has acknowledged, in assessing 
whether a stressor is sufficient to trigger PTSD, the change 
from the objective standard of "would evoke. . . in almost 
anyone," to this more subjective standard (e.g., whether a 
person's exposure to a traumatic event and response involved 
intense fear, helplessness, or horror).  Thus, as noted by 
the Court, a more susceptible person could have PTSD under 
the DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 
140-141 (1997).  

Throughout the appeal in the present case, the veteran has 
asserted that he developed PTSD as a result of having been 
involved in an automobile accident during active military 
duty in France in April 1966.  See, e.g., May 2006 hearing 
transcript (T.) at 2-5.  According to the veteran's recent 
testimony, he was first diagnosed with PTSD six or seven 
years ago.  T. at 5-6.  Current symptomatology includes 
nightmares, bad dreams, flashbacks, night sweats, crying 
spells, suicidal thoughts, sleep disturbances, and anxiety.  
T. at 6-7, 10-11.  

Service medical records confirm the veteran's involvement in 
an automobile accident in April 1966.  As a result of this 
accident, the veteran was hospitalized for approximately six 
months for a contracture of his left hip secondary to a 
dislocated fracture of this joint, a fracture of his right 
ankle, and a subarachnoid hemorrhage.  

By way of an April 1967 rating action, the RO granted service 
connection for residuals of a left hip fracture (0%) and for 
residuals of a right ankle fracture (0%).  By an August 1980 
rating action, the RO redefined the service-connected left 
hip disability as residuals of a fracture of the left hip 
with nerve root irritation of the left sacro-iliac joint and 
awarded a compensable evaluation of 10 percent, effective 
from January 1980.  By a September 1984 rating action, the RO 
granted an increased evaluation of 20 percent, effective from 
June 1984, for the service-connected left hip disability.  

By a subsequent rating action dated in March 1987, the RO 
granted service connection for residuals of a head injury, to 
include a partial complex seizure disorder, and awarded a 
compensable evaluation of 10 percent, effective from January 
1987.  In March 1993, the Board granted service connection 
for an organic brain syndrome.  In effectuating the Board's 
decision, the RO, in October 1993, granted service connection 
for residuals of a head injury (to include organic brain 
syndrome with anxiety and memory loss), and awarded a 
compensable evaluation of 50 percent, effective from April 
1991.  

Based on the history of this case, the claimed in-service 
automobile accident stressor is well-established.  Thus, the 
remaining matters to be determined are whether there is a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a)-
i.e., under the criteria of DSM-IV-and whether medical 
evidence establishes a link between the veteran's current 
symptoms and his in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

In this regard, the Board observes that, since separation 
from service, the veteran has undergone multiple psychiatric 
evaluations which have resulted in a variety of diagnoses, 
including cognitive impairment, chronic anxiety, a major 
depressive disorder, and an obsessive-compulsive disorder.  
In addition, VA examiners in December 2002 and January 2006 
both concluded that the veteran did not meet the criteria for 
a diagnosis of PTSD.  Specifically, the January 2006 examiner 
explained that the veteran did not exhibit PTSD because he 
did not report avoidant or hyperarousal symptoms related to 
the in-service automobile accident.  

In contrast, a VA treating physician has found that the 
veteran has "PTSD as a result of the accident in which he 
was involved while in the service."  See March 2003 and July 
2003 VA outpatient treatment records.  In light of these 
conflicting medical conclusions, and the complicating factor 
of the service-connected head injury, to include organic 
brain syndrome with anxiety and memory loss, the Board finds 
that a remand of the veteran's PTSD claim is necessary.  On 
remand, the veteran should be accorded a VA mental 
examination by a board of three psychiatrists to determine 
the nature, extent, and etiology of any PTSD that he may 
have.  

In addition, on remand, an effort is required to obtain 
copies of all VA treatment records.  While records of 
psychiatric treatment received by the veteran from the VA 
Medical Center (VAMC) in Dallas, Texas, have been associated 
with the claims file through July 2003, the veteran reports 
that he continues to receive treatment for PTSD at that 
facility on a monthly basis.  Accordingly, on remand, an 
attempt should be made to obtain and associate with the 
claims folder copies of all records of psychiatric treatment 
received by the veteran at the Dallas VAMC since July 2003.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain records of 
psychiatric treatment that the veteran 
has received at the Dallas VAMC since 
July 2003.  Copies of all such available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the AOJ should schedule 
the veteran for a VA examination by a 
board of three psychiatrists to determine 
whether he meets the diagnostic criteria 
for PTSD, based on the verified stressor 
of the in-service automobile accident.  
The claims folder must be made available 
to the examiners in conjunction with the 
examination.  All indicated tests, as 
deemed appropriate, should be conducted.  

The examiners should specifically state 
whether the criteria for a diagnosis of 
PTSD have been met.  If so, the examiners 
should express an opinion as to whether 
there is a link between the veteran's 
current PTSD symptomatology and the in-
service automobile accident.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, the AOJ should 
readjudicate the issue of entitlement to 
service connection for PTSD.  In 
addition, the AOJ should consider whether 
separate evaluations are warranted for 
the service-connected head injury 
condition, to include organic brain 
syndrome with anxiety and memory loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AOJ.  A claimant has the right to submit 
additional evidence and argument on a matter that the Board 
has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


